United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2568
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Jermaine L. Murray

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: September 24, 2018
                           Filed: November 29, 2018
                                   [Published]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

     Jermaine L. Murray appeals after the district court1 sentenced him to 51
months’ imprisonment and 3 years’ supervised release following his conviction for

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). We affirm.

      Early in the morning of June 1, 2013, Murray purchased cigarettes at a store
in Kansas City, Missouri. He exited the store and joined Ashley Robinson, who was
arguing with the occupants of a van. The van’s driver opened fire at Robinson and
Murray, and Murray pulled a handgun from his pocket and returned fire. During the
shootout, a bullet hit Murray, who fell to the ground. Robinson picked up Murray’s
weapon and returned fire at the fleeing van. Meanwhile, the store clerk came to
administer aid to Murray. She told police that she heard Murray tell Robinson to put
his gun, drugs, and money in her vehicle. Officers later searched Robinson’s car and
found the handgun, $95 in U.S. currency, and a bottle containing 15.14 grams of PCP.

       Murray pleaded guilty without a plea agreement. At Murray’s sentencing
hearing, Kansas City police officer Slade Whetro described smelling the odor of PCP
when he approached the wounded Murray upon arriving at the scene. He also
recounted how the store clerk heard Murray tell Robinson to place his gun, drugs, and
money in her car. He further explained that a bottle containing 15.14 grams of PCP
is not consistent with personal use but instead constitutes a distributable amount.

       Murray’s presentence investigation report recommended a five-level
enhancement under United States Sentencing Guidelines (“U.S.S.G.”)
§ 2A2.2(b)(2)(A) for discharging a firearm while committing the crime of assault.
Murray’s counsel objected to this enhancement, claiming Murray was acting in self-
defense, and the sentencing court declined to apply it. Instead, the court applied a
four-level enhancement under § 2K2.1(b)(6)(B) for using and possessing the firearm
in connection with possession of a distributable amount of PCP. Section
2K2.1(b)(6)(B) mandates a four-level enhancement if the defendant “used or
possessed any firearm or ammunition in connection with another felony offense.”
The application notes explain that this provision is warranted “in the case of a drug

                                         -2-
trafficking offense in which a firearm is found in close proximity to drugs,
drug-manufacturing materials, or drug paraphernalia.” U.S.S.G. § 2K2.1(b)(6) cmt.
n. 14(B). After the enhancement and a three-level reduction for acceptance of
responsibility, Murray’s total offense level was 15 and his criminal history category
was VI. His 51-month sentence fell at the high end of his advisory guidelines range
of 41 to 51 months.

       On appeal, Murray challenges the district court’s imposition of the four-level
enhancement under § 2K2.1(b)(6)(B) and argues that the district court committed
procedural error because the evidence did not establish that he possessed the firearm
in connection with another felony offense. In particular, he maintains that the
Government failed to prove by a preponderance of the evidence that he possessed the
drugs in the first place, or at least that he possessed them while in possession of the
firearm. Murray suggests there are inconsistencies in the hearsay accounts of the
store clerk and Robinson which were recounted by Officer Whetro during his
testimony at sentencing.

      We review a sentencing court’s factual findings for clear error and its
application of the sentencing guidelines de novo. United States v. Johnson, 846 F.3d
1249, 1250 (8th Cir. 2017). The district court did not clearly err in finding that
Murray possessed the handgun in connection with the drug trafficking felony of
possession of a distributable amount of PCP. Based on the store clerk’s statement,
Officer Whetro testified that Robinson took over fifteen grams of PCP from Murray’s
pocket to her car. Laboratory testing confirmed that the substance was PCP, and
Whetro explained that this quantity is not consistent with personal use. Whetro’s own
observation that Murray smelled like PCP supported the conclusion that the PCP was
Murray’s. When, as here, the felony involves drug trafficking rather than simple
possession, we have held that the guidelines mandate the enhancement “if guns and
drugs are in the same location.” Johnson, 846 F.3d at 1250 (citing U.S.S.G. §
2K2.1(b)(6) cmt. n. 14(B)). Because the evidence showed that Murray possessed the

                                         -3-
PCP until Robinson removed it after the shooting, the district court did not
procedurally err in imposing the enhancement.

      Finally, Murray also challenges the substantive reasonableness of his sentence.
We review the substantive reasonableness of a sentence under the deferential abuse-
of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). We may
consider a sentence within the guidelines range, like Murray’s, to be presumptively
reasonable. See id. Here, the district court carefully considered the § 3553(a) factors
and sentenced Murray at the high end of his guidelines range. We see no basis for
finding the sentence unreasonable and thus conclude that the district court did not
abuse its discretion.

      For the foregoing reasons, we affirm.

                       ______________________________




                                         -4-